Citation Nr: 1631490	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In April 2014, the Board remanded the matter on appeal.


FINDING OF FACT

The Veteran's current hepatitis C was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A.  §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in his testimony both before an RO Decision Review Officer in November 2009 and before the Board in January 2013, and in various written statements, the Veteran asserts that he currently has hepatitis C that was incurred in service due to receiving air gun inoculations, and sharing razors, tweezers, and other shaving, grooming, and hygiene products with fellow service members.  The Veteran testified that he had numerus ingrown hairs and would use hygiene products of other servicemen to pluck them out.  

Service treatment records reflect that the Veteran was treated for pseudofolliculitis barbae and was, in June 1979, restricted from shaving for 90 days and required to keep a short beard.  They also reflect that he received numerus immunizations and vaccinations during service, but do not indicate the method of delivery, such as air gun inoculation.

Post-service private treatment records reflect that the Veteran first tested positive for hepatitis C in August 2005, and was treated for the condition thereafter.  At that time, it was noted that the Veteran's risk factors for viral hepatitis included potential occupational exposure to medical waste from demolishing office buildings and homes for the last 19 years; he denied blood transfusions, personal exposure to persons with viral hepatitis, episodes of jaundice, tattoos, history of multiple sex partners, and IV or inhaled drug use.

The Veteran submitted two medical opinions dated in March 2013.

A private hospital hepatology liver transplant division physician assistant (PA), L.R., stated that the Veteran was seen in consultation in the Hepatology clinic at Henry Ford Hospital that day for history of chronic hepatitis C.  L.R. stated that the Veteran's risk factors for exposure to the hepatitis C virus included air gun immunizations while in the military beginning in October 1976, and also admission of sharing personal hygiene instruments such as toothbrushes, razors, and tweezers with other recruits.  L.R. opined that, in all likelihood, this was when he was exposed to the virus, as he denied all other risk factors, and that it was at least as likely as not that he contracted the hepatis C virus through the above mentioned risk factors.

A different VA hepatology PA noted that the Veteran believed he may have contracted his chronic hepatitis C infection from air gun immunizations that were used during that timeframe of his military service, and that he denied all other known risk factors for contracting this infection.  The VA PA opined that it was at least as likely as not that the Veteran contracted his chronic hepatitis C infection from the use of air gun immunizations.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his hepatitis C was incurred in service.  While service treatment records do not indicate whether or not the Veteran was administered air gun inoculations, they reflect various immunizations and vaccinations.  Also, again, such records reflect pseudofolliculitis barbae and shaving restrictions toward the end of the Veteran's service period.  It is thus plausible that Veteran was inoculated with jet guns, and shared razors or other such shaving-related toiletries.  See VA Manual M21-1, pt. III, subpt. iv, ch. 4, sec. I.2.e; VBA Fast Letter 04-13 (June 29, 2004).  Resolving reasonable doubt in his favor, the Board finds that his assertions of such are credible.  Also, he has consistently denied intravenous or nasal drug use, high risk sexual activity, tattoos, and other potential exposure risks; the only other risk of contracting hepatitis C was noted to have been potential occupational exposure to medical waste from demolishing office buildings and homes for the 19 years.  However, in this regard, there is no indication of medical work or other such high-risk occupational duties, or any more specific information as to how demolition or construction work potentially exposed the Veteran to hepatitis C.  Furthermore, the Veteran submitted two opinions from medical professionals, one private and one VA, in support of his assertions of in-service incurrence of hepatitis C, and there is no medical opinion or other such probative evidence that contradicts these opinions. 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his current hepatitis C was incurred in service.  Accordingly, service connection for hepatitis C is warranted.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


